DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 1/26/22.

Claim status:
Amended claims: 1, 11, 20
Canceled claims: 2, 12, 
Added New claims: none
Pending claims: 1, 3-11, 13-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20
Independent claims 1, 11, and 20 are directed to a server (claim 1), a method (claim 11), and a machine-readable storage medium (claim 20).  Therefore on its face, each of claims 1, 11, and 20 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 11, and 20 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) storing computer-executable instructions, (ii) accessing property information of a property from a plurality of sources, (iii) determining a roof quality of the property;(iv) resolving data conflict between the plurality of sources based on the roof quality of the property (v) receiving a rate computation query that identifies the property, (vi) in response to receiving the rate computation query, computing a rate for the property based on the property information, (vii) accessing internal data with attributes related to the property information comprising historical transactions resulting from previous rate requests for other properties, (viii) identifying a number of transactions within a predefined period of time relative to receiving the rate computation query, the number of transactions being based on the internal data with an attribute value common to both the property and the other properties, (ix) generating a customized message based on the internal data, the customized message indicating the number of transactions within the predefined period of time, and (x) generating the rate with the customized message, (xi) computing a percentage corresponding to each plan source, the percentage based on the number of transactions for each plan source within the predefined period of time and the number of transactions within the predefined period of time, (xii) generating a 
That is, other than reciting a server, a machine-readable medium, computer-executable instructions, at least one hardware processor, a plurality of sources, a rate computation query, internal data, attributes, a database, previous rate requests, a number of transactions, a customized message, and a graphical user interface, and a plan comparison graphical user interface, a user computing device, a satellite image (claim 1), a plurality of sources, a rate computation query, internal data, attributes, a database, historical transactions, previous rate requests, a number of transactions, a customized message, a plan comparison graphical user interface, and a user computing device, a plan source, a graphical user interface (claim 11), a machine-readable storage medium, computer-executable instructions, at least one processor, a rate computation query, attributes, a database, historical transactions, previous rate requests, a number of transactions, internal data, a customized message, a plan source, a plan comparison 
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a server, a machine-readable medium, computer-executable instructions, at least one hardware processor, a plurality of sources, a rate computation query, internal data, attributes, a database, previous rate requests, a number of transactions, a customized message, and a graphical user interface, and a plan comparison graphical user interface, a user computing device (claim 1), a plurality of sources, a rate computation query, internal data, attributes, a database, historical transactions, previous rate requests, a number of transactions, a customized message, a plan comparison graphical user interface, and a user computing device, a plan source, a graphical user interface (claim 11), a machine-readable storage medium, computer-executable instructions, at least one processor, a rate computation query, attributes, a database, historical transactions, previous rate requests, a number of transactions, internal data, a customized message, a plan source, a plan comparison graphical user interface, a user computing device, and a graphical user interface (claim 20)
The server, machine-readable medium, computer-executable instructions, at least one hardware processor, plurality of sources, rate computation query, internal data, attributes, database, previous rate requests, number of transactions, customized message, and graphical user interface, and plan comparison graphical user interface, user computing device (claim 1), plurality of sources, rate computation query, internal data, attributes, database, historical transactions, previous rate requests, number of transactions, customized message, plan comparison graphical user interface, and user computing device, plan source, graphical user interface (claim 11), machine-readable storage medium, computer-executable instructions, at least one processor, rate computation query, attributes, database, historical transactions, previous rate requests, number of transactions, internal data, customized message, plan source, plan comparison graphical user interface, user computing device, and graphical user interface (claim 20) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a graphical user interface) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the i.e. a graphical user interface).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 3-10, and 13-19 merely further explain the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1, 3-11, and 13-20 are ineligible.
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments precludes the steps from being directed to organizing human activity such as insurance but for the recitation of generic computers. The new limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694    
             

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694